161 S.E.2d 225 (1968)
1 N.C. App. 305
Lela Grant FORREST
v.
S. H. KRESS & COMPANY.
No. 68SC97.
Court of Appeals of North Carolina.
May 22, 1968.
*226 Smith & Everett, by, W. Harrell Everett, Jr., Goldsboro, for plaintiff appellant.
George K. Freeman, Jr., and H. Jack Edwards, Goldsboro, for defendant appellee.
BRITT, Judge.
Plaintiff's assignments of error relate to the granting of defendant's motion for judgment as of involuntary nonsuit and the entry of judgment thereon.
Considering the evidence offered by plaintiff in the light most favorable to her and giving her the benefit of every reasonable inference of fact to be drawn therefrom, as we are bound to do, we hold that the evidence was sufficient to make out a prima facie case of actionable negligence for the jury.
Negligence is the failure to exercise that degree of care for the safety of other persons or their property which a reasonably prudent man, under like circumstances, would exercise, and may consist of acts of commission or omission. 3 Strong, N.C. Index, Negligence, § 1, p. 442, and cases cited therein.
"Persons entering a mercantile establishment during business hours to purchase or look at merchandise do so at the actual or implied invitation of the proprietor, upon whom the law imposes the duty of exercising ordinary care (1) to keep the aisles and passageways where customers are expected *227 to go in a reasonably safe condition, so as not unnecessarily to expose the customer to danger, and (2) to give warning of hidden dangers or unsafe conditions of which the proprietor knows or in the exercise of reasonable supervision and inspection should know. However, the proprietor is not an insurer of the safety of customers and invitees while on the premises and is only liable for injuries resulting from his negligence. Lee v. H. L. Green & Co., 236 N.C. 83, 85, 72 S.E.2d 33." Moore, J., speaking for the court in Waters v. Harris, 250 N.C. 701, 110 S.E.2d 283.
There was sufficient evidence in the instant case to support the inference that from want of ordinary care on the part of the defendant, its floor was improperly oiled and left in an unsafe condition. Where the slippery substance is placed on or negligently applied to the floor by the proprietor or his servants or employees, the proprietor is liable if injury to an invitee proximately results. In such case, the injured party is under no duty to show that the proprietor had actual or constructive notice of the presence of the slippery substance. One is deemed to have knowledge of his own and his employees' acts. Waters v. Harris, supra; Copeland v. Phthisic, 245 N.C. 580, 96 S.E.2d 697, 63 A.L.R. 2d 587.
In its answer defendant pled contributory negligence on the part of plaintiff, and in its brief contends that plaintiff's evidence disclosed that she was contributorily negligent as a matter of law. We hold that the evidence does not disclose contributory negligence as a matter of law.
The trial court erred in granting defendant's motion for judgment as of involuntary nonsuit, necessitating a
New trial.
MALLARD, C. J., and MORRIS, J., concur.